DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claims 1, 4-15, and 17-23 are allowed.
 	The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations.
 	Regarding independent claim 1, the closest prior art does not teach or suggest the claimed invention having “determining a plurality of image quality parameters of an ultrasound image acquired with the ultrasound system, each image quality parameter determined based on output from a separate respective image quality model of a plurality of image quality models, where each image quality model outputs a separate quantifiable image quality metric and outputting feedback to a user of the ultrasound system based on the plurality of image quality parameters, including displaying a summary of the output from one or more of the image quality models on a display device, where the summary includes an overall image quality metric determined by summing or averaging all of the quantifiable image metrics”, and a combination of other limitations thereof as recited in the claims.
 	Regarding independent claim 11, the closest prior art does not teach or suggest the claimed invention having “determine a plurality of image quality parameters of the ultrasound image, each image quality parameter determined based on output from a separate image quality model, including determining a first image quality parameter based on output from a view- specific content model, the output from the view-specific content model including an identification of one or more anatomical features in the ultrasound image and/or an identification of a scan plane of the ultrasound image, the view-specific content model comprising a first neural network, and determining a second image quality parameter based on output from a speckle model comprising a second neural network, each of the view-specific content model and the speckle model trained with expert-annotated ultrasound images”, and a combination of other limitations thereof as recited in the claims.
 	Regarding independent claim 20, the closest prior art does not teach or suggest the claimed invention having “determining a plurality of image quality parameters of an ultrasound image, each image quality parameter determined based on output from a separate image quality model, each image quality model comprising a separate neural network, including a first image quality parameter determined from a view-specific model, a second image quality parameter determined from a speckle model trained to output a speckle size and/or speckle smoothness of one or more regions of the ultrasound image, a third image quality parameter determined from a noise and contrast level model, and a fourth image quality parameter determined from an image artifact model”, and a combination of other limitations thereof as recited in the claims.

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN D HUYNH whose telephone number is (571)270-1937. The examiner can normally be reached 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VAN D HUYNH/Primary Examiner, Art Unit 2665